108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  William Nicholas FORTESCUE, Jr., Debtor.Williams Nicholas FORTESCUE, Jr., Debtor-Appellant,v.David R. HILLIER, Trustee, Trustee-Appellee.
No. 96-2340.
United States Court of Appeals, Fourth Circuit.
Submitted March 13, 1997.Decided March 18, 1997.

William Nicholas Fortescue, Jr., Appellant Pro Se.
David R. Hillier, Appellee.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order affirming various orders of the bankruptcy court.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Fortescue v. Hillier, Nos.  CA-95-100-1;  BK-93-10347 (W.D.N.C. Aug. 15, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED